Citation Nr: 0402051	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  01-08 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Whether the appellant has filed a timely substantive appeal 
for his claim of service connection for right knee 
pain/patellofemoral syndrome, for his claim of the initial 
rating assignment in excess of 10 percent for the service-
connected cervical spondylosis with disc space narrowing, and 
for his claim of the initial rating assignment in excess of 
20 percent for the service-connected degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1991 to October 
1998.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision by the RO which, 
inter alia granted service connection for cervical 
spondylosis with disc space narrowing with an initial 
noncompensable rating assigned; granted service connection 
for degenerative disc disease lumbar spine with an initial 20 
percent rating assigned.  Also, the March 2000 rating 
decision denied, inter alia service connection for right knee 
pain/patellofemoral syndrome.  

During the pendency of the appeal, the RO increased the 
initial rating to 10 percent for the service-connected 
cervical spondylosis with disc space narrowing.  The Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of an increased initial rating for 
the service-connected cervical spondylosis with disc space 
narrowing remains part of the veteran's appeal.  

In October 2003, after reviewing the record, the Board sent 
notice to the veteran and his representative that the 
timeliness of the veteran's substantive appeal was the issue 
for consideration on appeal. No reply from the veteran or his 
representative is of record.  The Board has proceeded 
accordingly.


FINDINGS OF FACT

1.  The RO denied the veteran's claims by rating action dated 
in March 2000; he and his representative were informed of the 
decisions and of his appellate rights by letter dated March 
28, 2000.

2.  The veteran's notice of disagreement (NOD) with regard to 
the March 2000 rating decision was received at the RO in 
December 2000.

3.  A statement of the case (SOC) was issued to the veteran 
and his representative on August 13, 2001.

4. The veteran's substantive appeal, VA Form 9, was received 
on October 30, 2001, and may be presumed to have been filed 
on October 23, 2001, more than one year after the March 2000 
notification of the March 2000 rating action, and more than 
60 days after the issuance of the August 13, 2001 SOC.


CONCLUSION OF LAW

The veteran is statutorily barred from appealing the March 
2000 RO decision which denied the claim of service connection 
for right knee pain/patellofemoral syndrome; and which 
granted service connection and assigned initial ratings for 
the service-connected cervical spondylosis with disc space 
narrowing and service-connected degenerative disc disease of 
the lumbar spine.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b), 20.305 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  Pursuant to applicable law and regulation, an 
appeal to the Board consists of a timely filed NOD and a 
timely filed substantive appeal received in response to a 
SOC.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2003).

A veteran's substantive appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal 
must consist of a properly completed VA Form 9 (substantive 
appeal) or other correspondence containing the necessary 
information.  If the SOC addressed several issues, the 
substantive appeal must either indicate that the appeal is 
being perfected as to all of those issues, or must 
specifically identify the issues appealed.  Proper completion 
and filing of a substantive appeal are the last actions a 
claimant needs to take to perfect an appeal.  38 C.F.R. § 
20.202 (2003).

The claimant/veteran has one year from the date of 
notification of the rating decision to file a NOD to initiate 
the appeal process.  38 U.S.C.A. § 7105(b)(1) (West 2002).  
In order to complete the appeal, however, a claimant must 
file a substantive appeal within sixty days of the mailing 
date of the SOC, or within the remaining time, if any, of the 
one-year period following notification of the rating 
decision.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 
20.302(b) (2003); Roy v. Brown, 5 Vet. App. 554, 556 (1993).

In the instant case, the RO issued a March 2000 rating 
decision which, inter alia, denied entitlement to service 
connection for right knee pain/patellofemoral syndrome; 
granted service connection with an initial noncompensable 
rating for cervical spondylosis with disc space narrowing; 
and granted service connection with an initial 20 percent 
rating assigned for degenerative disc disease of the lumbar 
spine.  The veteran and his representative were notified of 
this decision and of the veteran's appellate rights in 
correspondence dated later that month.  

Thereafter, on December 21, 2000, the RO received the 
veteran's NOD as to the issues stated herein above.  Then, on 
August 13, 2001, the veteran and his representative were sent 
the SOC.  The RO enclosed the VA Form 9, and noted that the 
accompanying instructions informed him of what he needed to 
do, and the amount of time he had to do it in, in order to 
continue his appeal.  The veteran filed his substantive 
appeal on October 23, 2001, pursuant to 38 C.F.R. § 20.305, 
and it was received at the RO on October 30, 2001.  In the 
substantive appeal, the veteran specifically limited the 
issues on appeal those stated herein above.

It is clear that the veteran did not file his substantive 
appeal within the one year time period following the March 
2000 notification of the March 2000 rating action or within 
the 60 day time period following the issuance of the August 
13, 2001 SOC.  This document, therefore, cannot be considered 
a timely substantive appeal from the March 2000 rating 
decision.  Therefore, there is no doubt from this record that 
the veteran failed to file a timely substantive appeal from 
any rating action with respect to the issues of service 
connection for right knee pain/patellofemoral syndrome; the 
initial noncompensable rating (later increased to 10 percent 
disabling) assigned for the service-connected cervical 
spondylosis with disc space narrowing; and the initial 20 
percent rating assigned for the degenerative disc disease of 
the lumbar spine.  Additionally, there is no suggestion in 
the record that the veteran filed a timely request for 
extension of time to file his substantive appeal.  38 C.F.R. 
§ 20.303 (2003).

As noted herein above, the Board sent a letter to the veteran 
explaining the procedural history of his appeal, the laws and 
regulations governing procedure, and affording him an 
opportunity to respond.  The veteran did not respond.  

If there is a failure to comply with the law or regulations, 
it is incumbent upon the Board to reject the application for 
review on appeal.  38 U.S.C.A. §§ 7105, 7108; Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy, supra, at 556.  
Jurisdiction does indeed matter, and it is not "harmless" 
when VA, during the adjudication process, fails to consider 
the threshold jurisdictional issues.  Id.

As the veteran failed to perfect a timely appeal with respect 
to the RO's denial of service connection for right knee 
pain/patellofemoral syndrome; as well as the initial ratings 
assigned for the service-connected cervical spondylosis with 
disc space narrowing and service-connected degenerative disc 
disease of the lumbar spine, the Board does not have 
jurisdiction to review the claim and pursuant to the Board's 
authority under 38 U.S.C.A. § 7105(d)(3) (West 2002), this 
claim must be dismissed for failure to file a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302(b), 20.305 (2003).

Finally, the Board notes that the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. § 5100 (West 2002)) are 
not for application since this case involves solely the 
interpretation and application of the governing statute.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

No timely substantive appeal is of record, and the Board is 
without jurisdiction of the claim to establish service 
connection for a right knee pain/patellofemoral syndrome; or 
to assign initial ratings in excess of those currently 
assigned for the service-connected cervical spondylosis with 
disc space narrowing and the service-connected degenerative 
disc disease of the lumbar spine; the appeal of these issues 
is dismissed.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



